department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number telephone number after date form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend p state q name r date of formation dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of p on r your formation document states that you are organized as a trade_association you maintain the common areas of the q industrial park each member of your board is required to be an lot is owner of a lot located in the q industrial park and current in the payment of assessments if the owner of a a corporation partnership or other legal entity a designated agent of that entity is eligible to serve as a member of your board you provide for the operation care upkeep maintenance and improvement of the common areas of the q industrial park specifically you pay for water waste removal electricity telephone and other necessary utility_services of the common areas you are also responsible for landscaping gardening snow removal painting cleaning tuck-pointing maintenance repair and replacement of the common areas you prepare adopt and distribute the annual budget levy and collect assessments employ and dismiss personnel necessary for the maintenance of the common area and obtain adequate insurance you also pay for other materials supplies furniture labor services maintenance repairs or structural alterations which your board is required to secure or pay for pursuant to your bylaws which are necessary or proper for the maintenance and operation of the property as a first class commercial condominium building you are funded by association fees of the members law sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 provides in part that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements revrul_73_306 1973_2_cb_179 provides that an organization formed for the purpose of promoting the common interest of tenants who reside in a particular apartment complex does not qualify for exemption under sec_501 of the code any person regularly living in the complex was eligible for membership the organization represented its member-tenants in negotiations with the management of the complex in order to secure better maintenance and services as well as reasonable rents the ruling holds that the organization was not described in sec_501 because it operated essentially to benefit its members and thus was not primarily engaged in activities that promote the common good and general welfare of the community revrul_74_99 1974_1_cb_131 provides that in order to qualify for exemption under sec_501 of the code a homeowners_association must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public revrul_80_63 1980_1_cb_116 clarified revrul_74_99 and states that by providing facilities only for_the_use_of its members the association was operating for the private benefit of its members and not for the promotion of social welfare within the meaning of sec_501 of the code in 488_f2d_684 2d cir cert_denied 419_us_827 plumbers working in new york city were responsible for the cuts they made in the city streets prior to the organization's existence the city had repaired the cuts and billed the plumbers individually in what proved to be a highly inefficient system the organization was formed to restore the city streets it only repaired cuts made by its members the joint effort of the plumbers reduced their liability and their expenses and more efficiently repaired the city streets while the court found that the program provided substantial benefits to the public it concluded that the organization primarily served the private economic interests of its members and thus could not be considered exempt under sec_501 of the code application of law you are not described in sec_501 of the code because you are not operated for the promotion of social welfare you are operated for the benefit and convenience of your members you do not meet the requirements of sec_1_501_c_4_-1 because you are not primarily engaged in promoting in some way the common good and general welfare of the people of the community you do not bring about civic betterment and social improvements to the community as a whole the primary beneficiary of your activities is your members like the organization described in revrul_73_306 you are operating to benefit your members and not primarily engaged in activities that promote the letter rev catalog number 47628k common good and general welfare of the community and thus not exempt under sec_501 of the code you are not serving the community as a whole and your facilities are not for the use and enjoyment of the general_public causing you to fail to qualify for exemption under sec_501 of the code as described in revrul_74_99 and revrul_80_63 providing services for your members who are owners of lots in the q industrial complex is not a sec_501 activity the services you provide confer a sufficient amount of private benefit on your members who are the owners of the lots in the q industrial park even if you were to substantially benefit the community you would fail to qualify for exemption because you primarily benefit private interests see contracting plumbers conclusion based on the information submitted we conclude that you are not an organization described in sec_501 of the code because you are not operated exclusively for the promotion of social welfare and your activities privately benefit your members if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
